Court of Appeals
                          Sixth Appellate District of Texas

                                   JUDGMENT


Carlos Armenta, Appellant                             Appeal from the 202nd District Court of
                                                      Bowie County, Texas (Tr. Ct. No. 08-C-
No. 06-13-00069-CV          v.                        1870-202). Opinion delivered by Chief
                                                      Justice Morriss, Justice Carter and Justice
TDCJ, et al., Appellees                               Moseley participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant, Carlos Armenta, pay all costs of this appeal.




                                                      RENDERED SEPTEMBER 13, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk